In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1874V
                                          UNPUBLISHED


    DOREEN WYFFELS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: August 12, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On December 6, 2018, Doreen Wyffels filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received on
October 4, 2017. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On March 2, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On August 12, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $79,017.68 (comprised
of $77,500.00 for pain and suffering and $1,517,68 for unreimbursable medical
expenses). Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees
1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $79,017.68 (comprised of $77,500.00 for pain and suffering and
$1,517.68 for unreimbursable medical expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

DOREEN WYFFELS,                                      )
                                                     )
                        Petitioner,                  )
                                                     )
          v.                                         ) No. 18-1874V
                                                     ) Chief Special Master Brian H. Corcoran
SECRETARY OF                                         )
HEALTH AND HUMAN SERVICES,                           )
                                                     )
                        Respondent.                  )
                                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On December 6, 2018, Doreen Wyffels (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34, alleging that she suffered a Shoulder Injury Related to

Vaccine Administration (“SIRVA”) as a result of receipt of an influenza vaccination

administered on October 4, 2017. See Petition at 1. On January 26, 2021, the Chief Special

Master issued Findings of Fact, finding that the onset of petitioner’s symptoms was “consistent

with the Table requirements of a SIRVA claim.” ECF No. 27 at 6. On February 27, 2021,

respondent filed an Amended Vaccine Rule 4(c) report concluding that petitioner had otherwise

satisfied the requirements of a Table SIRVA claim, and requesting that the Chief Special Master

decide the issue of entitlement. ECF No. 28 at 6. Accordingly, on March 2, 2021, the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF

No. 29.
I.    Items of Compensation

       Respondent proffers that petitioner should be awarded $77,500.00 for pain and suffering

and $1,517.68 for unreimbursable medical expenses. These amounts represent all elements of

compensation to which petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees. 1

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $79,017.68 in the form of a check payable to petitioner. 2 This

lump sum payment represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division


1
  The parties have no objection to the amount of the proffered award of damages. Assuming that
the Chief Special Master issues a damages decision in conformity with this proffer, the parties
waive their right to seek review of such damages decision. However, respondent reserves his
right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special Master’s January
26, 2021 Findings of Fact.
2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                 2
                         s/ LARA A. ENGLUND
                         LARA A. ENGLUND
                         Assistant Director
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146 Benjamin Franklin Station
                         Washington D.C. 20044-0146
                         Tel: (202) 307-3013
                         E-mail: lara.a.englund@usdoj.gov

Dated: August 12, 2021




                           3